Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., US PGPUB 20150138096 hereinafter referenced as Peterson in view of Abe, US PGPUB 20120154291.

As to claim 1, Peterson discloses an electronic device comprising: a key having a switch and a movable key member that is configured to change a state of the switch based on a key press event associated with the key (key 500, fig. 6); and
touch sensor circuitry coupled to the plurality of signal lines and configured to gather touch input data using the plurality of signal lines based on a touch input event at the key ([0023] the key 500 to engage the keyswitch sensor 260 of the sensor layer 106 under the keycap 210).
Peterson does not explicitly disclose a plurality of signal lines overlapping the key and forming touch sensor electrodes.
However, in the same endeavor, Abe discloses a plurality of signal lines overlapping the key and forming touch sensor electrodes ([0013] FIG. 6 is an explanatory view showing a wiring pattern of the signal lines and electric power lines on a board of the input device according to the embodiment of the present disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Peterson to further include Abe’s method of keyboard keys arrangement in order to improve the ergonomics and tactile feel of flexible keyboard.

As to claim 11, Peterson discloses an electronic device comprising: an outer layer having an exterior surface and an interior surface (e.g. keyboard assembly 100, fig. 1);
touch sensor signal lines mounted to the interior surface of the outer layer (e.g. sensor layer 106, fig. 1);
a key having a movable key member (e.g. key assembly 200, fig. 2);
perforations that extend through the outer layer (e.g. holes 402, fig. 5); and
a light source configured to emit light that passes through the perforations ([0223] the light plate includes one or more conductive traces electrically linking the plurality of light-generating sources to a power source, the one or more conductive traces arranged between the holes of the light plate).
Peterson does not explicitly disclose the outer layer and the touch sensor signal lines overlap the movable key member.
However, in the same endeavor, Abe discloses the outer layer and the touch sensor signal lines overlap the movable key member ([0013] FIG. 6 is an explanatory view showing a wiring pattern of the signal lines and electric power lines on a board of the input device according to the embodiment of the present disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Peterson to further include Abe’s method of keyboard keys arrangement in order to improve the ergonomics and tactile feel of flexible keyboard.

As to claim 17, Peterson discloses a keyboard comprising: a plurality of keys, each key having a movable key member (e.g. key assembly 200, fig. 2), 
wherein a first movable key member for a first key in the plurality of keys is separated from a second movable key member for a second key in the plurality of keys by a gap (e.g. as shown in fig. 8, keys 500 have their own regions).
Peterson does not specifically disclose a touch sensor layer having rigid portions overlapping the first and second movable key members and having a flexible portion overlapping the gap between the first and second movable key members.
However, in the same endeavor, Abe discloses a touch sensor layer having rigid portions overlapping the first and second movable key members and having a flexible portion overlapping the gap between the first and second movable key members ([0042] The actuator produces a feel in the process of causing the corresponding one of the keycaps to make an up-and-down motion, and depressing corresponding one of the keycaps, a so-called type touch).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Peterson to further include Abe’s method of keyboard keys arrangement in order to improve the ergonomics and tactile feel of flexible keyboard.

As to claim 2, the combination of Peterson and Abe discloses the electronic device defined in claim 1. The combination further discloses the plurality of signal lines comprises drive signal lines overlapping the key and extending along a first direction, and sense signal lines overlapping the key and extending along a second direction (Abe, [0042] The actuator produces a feel in the process of causing the corresponding one of the keycaps to make an up-and-down motion, and depressing corresponding one of the keycaps, a so-called type touch).

As to claim 3, the combination of Peterson and Abe discloses the electronic device defined in claim 2. The combination further discloses the first direction is perpendicular to the second direction (Abe, [0059] In the signal line pattern formed on the board 500, as shown in FIG. 5, an X line in a transverse direction, and a Y line in a longitudinal direction intersect with each other in a position corresponding to the disposition of the keycap 200 to form a contact point).

As to claim 4, the combination of Peterson and Abe discloses the electronic device defined in claim 1. The combination further discloses an outer layer having a first side facing an exterior of the electronic device, and a second side opposite the first side facing an interior of the electronic device, wherein the outer layer overlaps the key (Abe, e.g. keycap 200, fig. 5).

As to claim 5, the combination of Peterson and Abe discloses the electronic device defined in claim 4. The combination further discloses the outer layer includes openings overlapping the key and arranged to form a label for the key (Peterson, [0223] the light plate includes one or more conductive traces electrically linking the plurality of light-generating sources to a power source, the one or more conductive traces arranged between the holes of the light plate).

As to claim 6, the combination of Peterson and Abe discloses the electronic device defined in claim 5. The combination further discloses a light source configured to emit light that passes through the openings in the outer layer overlapping the key ([0008] The non-conductive substrate between the two conductive substrates has a hole therethrough that allows the underkey contacts of each conductive substrate to trampoline together upon a keypress). 

As to claim 7, the combination of Peterson and Abe discloses the electronic device defined in claim 6. The combination further discloses a wall forming a light guide for the light source, the wall extending through a touch sensor layer in which the plurality of signal lines are formed (Peterson, [0023] The rubber dome 220 provides a familiar snap-over feel to a user while she presses the key 200 to engage the keyswitch sensor 260 under the keytop 210).

As to claim 8, the combination of Peterson and Abe discloses the electronic device defined in claim 6. The combination further discloses the openings in the outer layer overlapping the key are filled with light-diffusing material (Peterson, [0026] the diffusion etchings in the light plate 270 are placed under those narrow paths under the keys 200).

As to claim 9, the combination of Peterson and Abe discloses the electronic device defined in claim 5. The combination further discloses one or more signal lines in the plurality of signal lines run around the openings in the outer layer to avoid overlapping the openings in the outer layer (Abe, FIG. 5 is an explanatory view showing an outline of a matrix structure of signal lines for generation of an input signal of the input device according to the embodiment of the present disclosure).

As to claim 10, the combination of Peterson and Abe discloses the electronic device defined in claim 5. The combination further discloses one or more signal lines in the plurality of signals overlap the openings in the outer layer, and the one or more overlapping signal lines are formed from transparent material (Abe, [0057] For example, when a luminous material is contained in the keycap 200, there is obtained an effect that the near-ultraviolet LED is used, thereby enhancing the luminous efficiency of the luminous material used in the keycap 200).

As to claim 12, the combination of Peterson and Abe discloses the electronic device defined in claim 11. The combination further discloses the perforations extend through the touch sensor signal lines (Peterson, [0223] the light plate includes one or more conductive traces electrically linking the plurality of light-generating sources to a power source, the one or more conductive traces arranged between the holes of the light plate).

As to claim 13, the combination of Peterson and Abe discloses the electronic device defined in claim 12. The combination further discloses the perforations extend through at least a part of the movable key member (Peterson, e.g. key assembly 200, fig. 2).

As to claim 14, the combination of Peterson and Abe discloses the electronic device defined in claim 12. The combination further discloses a carrier layer for the touch sensor signal lines, wherein the perforations extend through the carrier layer (Peterson, [0063] In at least one implementation, each group of multiple light-generating sources 312 is printed and/or sprayed onto the lightplate 300 and conductive traces 310 link each group to power).

As to claim 15, the combination of Peterson and Abe discloses the electronic device defined in claim 14. The combination further discloses the touch sensor signal lines are disposed between the outer layer and the carrier layer, and the carrier layer is disposed between the touch sensor signal lines and the movable key member (Peterson, [0080] In an embodiment, the conductive traces 310 are arranged to pass between or around the holes 402 in the light plate 300).

As to claim 16, the combination of Peterson and Abe discloses the electronic device defined in claim 12. The combination further discloses the perforations are arranged to form a label for the key (Peterson, [0081] In the example key assembly 500 of FIG. 5, the plurality of light-generating sources 312 are deposited on the lightplate 300 (between or around the holes 402) at a position that is substantially underneath an at least partially translucent key legend of the key 500).

As to claim 18, the combination of Peterson and Abe discloses the keyboard defined in claim 17. The combination further discloses the touch sensor layer includes touch sensor signal lines that extend across the rigid portions of the touch sensor layer and the flexible portion of the touch sensor layer (Abe, [0042] The actuator produces a feel in the process of causing the corresponding one of the keycaps to make an up-and-down motion, and depressing corresponding one of the keycaps, a so-called type touch).

As to claim 19, the combination of Peterson and Abe discloses the keyboard defined in claim 18. The combination further discloses the touch sensor signal lines at the flexible portion of the touch sensor layer are formed from flexible conductive material (Peterson, e.g. sensor layer 106, fig. 7).

As to claim 20, the combination of Peterson and Abe discloses the keyboard defined in claim 18. The combination further discloses the touch sensor signal lines at the rigid portions of the touch sensor layer are formed from transparent conductive material (Peterson, [0107] Following the even more diffuse example light ray 680 after its reflection off backplate 240, the light ray 680 emerges from a presumably transparent portion of the keycap 210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/23/2022